DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/20/22 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. 

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim repeats the word “a.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites, “wherein the lateral scanning direction is defined by a a vector having both lateral and vertical components resulting in scooping of the debris from the sample surface.” 
This claim seeks to redefine “lateral direction” such that it is both lateral and vertical. However, if the lateral direction is defined by both lateral and vertical components, so too must the lateral component be defined by further lateral and vertical components. It is unclear if the applicant would have the “lateral direction” not actually be “lateral”, or if the “lateral direction” and “lateral” are the same, and they are both actually defined vertically. This confusion makes the claim indefinite. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0005553 A1 [Jin].

Regarding Claim 1:
Jin discloses a mechanical device for removing nanoscale debris from a sample surface (the intended use in of removing debris is in the preamble, and is not given any patentable weight) comprising: 
a surface configured to contact a bottom portion of the debris and lift the debris when moved laterally to the sample surface (Fig. 14- the bent nanotube tip provides a surface which would lift debris it encounters due to its tapered point and flattened profile).

Regarding Claim 2:
Jin discloses the mechanical device for the device of claim 1, wherein the mechanical device is an AFM probe having a tip (Fig. 14 – the tip is the cone and carbon nanotube assembly), and the surface defines part of the tip (as shown Fig. 14).

Regarding Claim 3:
Jin discloses the device of claim 2, wherein the surface defines a notch formed between proximal and distal ends of the tip (as shown in Fig. 14).

Regarding Claim 5:
Jin discloses the device of claim 1, wherein the sample surface is a surface of a lithography mask used in semiconductor fabrication. This limitation further narrows the intended use of the preamble of claim 1. As such, it is given little patentable weight. In any case, it is noted that the probe of Jin would be equally effective at scanning the surface of a mask as it is scanning the surface of a via hole. Since Jin is capable of acting on such a mask, it anticipates the limitation at issue.

Regarding Claim 6:
Jin discloses an AFM having a probe according claim 1 (para 22).

Regarding Claim 18:
Jin discloses the device of claim 2, wherein the tip shape is conical (Fig. 14 shows a a cone shape at the base of the tip).

Regarding Claim 19:
Jin discloses the device of claim 18, wherein the tip has a blunt distal end (Fig. 14 - the distal end of the tip is blunt since it is the bent over portion of a carbon nanotube).

Regarding Claim 20:
Jin discloses the device of claim 19, wherein the surface slopes relative to a lateral scanning direction along the sample surface to provide a lifting force to nanoscale debris on the sample surface (as shown in Figs. 13 and 14, the bent nanotube includes surfaces sloped with respect to a lateral scanning direction. Such sloped surfaces would inherently provide the claimed lifting force should they interact with debris particles.).

Regarding Claim 21:
Jin discloses the device of claim 20, wherein the lateral scanning direction is defined by a a vector having both lateral and vertical components resulting in scooping of the debris from the sample surface. This claim seeks to limit an apparatus by the direction it is moved. Such an intended use of the apparatus cannot define the apparatus over the prior art, since it does not describe the apparatus at all. Jin anticipates this limitation since it could be moved in the claimed direction.

Regarding Claim 22:
Jin discloses the device of claim 21, wherein the surface defines a portion of a notch (as shown in Fig. 14).

Regarding Claim 23:
Jin discloses the device of claim 22, wherein the notch captures the nanoscale debris. This is a functional limitation that dictates that the notch be larger than nanoscale debris such that it could capture such debris. The notch in Fig. 14 is sized such that it could capture nanoscale debris. Thus, Jin anticipates this limitation.

Claims 1-4 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,504,151 A1 [Mitchell].

Regarding Claim 1:
Mitchell discloses a mechanical device for removing nanoscale debris from a sample surface (the intended use in of removing debris is in the preamble, and is not given any patentable weight) comprising: 
a surface configured to contact a bottom portion of the debris and lift the debris when moved laterally to the sample surface (Fig. 4 (18)- the bent tip provides a surface which would lift debris it encounters due to its angled profile).

Regarding Claim 2:
Mitchell discloses the mechanical device for the device of claim 1, wherein the mechanical device is an AFM probe having a tip (Fig. 4), and the surface defines part of the tip (Fig. 4- that portion of tip (18) that is tapered into the body of the tip).

Regarding Claim 3:
Mitchell discloses the device of claim 2, wherein the surface defines a notch formed between proximal and distal ends of the tip (as shown in Fig. 4).

Regarding Claim 4:
Mitchell discloses the device of claim 3, wherein the tip is a diamond tip (2:53) and the notch is formed by focus ion beam (FIB) milling (2:53-56).

Regarding Claim 13:
Mitchell discloses a method of manufacturing a device (2:47-56) to clean nanoscale debris from a sample surface (the method of manufacture is the claimed method, the subsequent use of the device, i.e. cleaning debris, is immaterial to the manufacturing method and provides limited patentable weight), the method comprising: 
providing a probe including a diamond tip (2:47-54); and 
modifying the tip (2:54-56) such that when the probe is moved laterally to the sample surface and interacts with the nanoscale debris the modified tip contacts a bottom portion of the debris so as to provide an upward force to the debris (Fig. 4 (18)- the bent tip provides a surface which would lift debris it encounters due to its angled profile).

Regarding Claim 14:
Mitchell discloses the method of claim 13, wherein the tip has a first and second ends (Fig. 4 – top and bottom of tip), and wherein modifying step comprises cutting a notch in a surface of the tip between the first and second ends (a notch so positioned is shown in Fig. 4).

Regarding Claim 15:
Mitchell discloses the method of claim 14, wherein, prior to being modified, the tip is generally conical in shape (2:47).

Regarding Claim 16:
Mitchell discloses the method of claim 14, wherein the modifying step includes focused ion beam (FIB) milling the tip (2:56).

Regarding Claim 17:
Mitchell discloses an AFM probe made according to the method of claim 13 (Fig. 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881